 

Exhibit 10.2
Execution Copy
WAIVER AND AMENDMENT NO. 3
TO THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
Waiver and Amendment No. 3 to Third Amended and Restated Receivables Purchase
Agreement (this “Waiver and Amendment”) is entered into as of February 24, 2011,
by and among Energizer Receivables Funding Corporation, a Delaware corporation
(“Seller”), Energizer Battery, Inc., a Delaware corporation (“EBI”), as servicer
(in such capacity, the “Servicer”) Energizer Personal Care, LLC, a Delaware
limited liability company (“EPC”), as sub-servicer (in such capacity, the
“Sub-Servicer” and, together with Seller and Servicer, the “Seller Parties” and
each a “Seller Party”), Three Pillars Funding LLC (“Three Pillars”), as a
conduit and a committed purchaser (in such capacity, a “Committed Purchaser”),
Gotham Funding Corporation (“Gotham”), Victory Receivables Corporation
(“Victory” and, together with Three Pillars and Gotham, the “Conduits” and each,
a “Conduit”), The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch (“BTMU”),
as an agent (in such capacity, an “Agent”), as a committed purchaser (in such
capacity, a “Committed Purchaser”) and as administrative agent for the
Purchasers (as defined in the Purchase Agreement (as defined below)) (in such
capacity, the “Administrative Agent”), and SunTrust Robinson Humphrey, Inc.
(“STRH”), as an agent (in such capacity, an “Agent”).
RECITALS
The Seller Parties, Three Pillars, Gotham, Victory, BTMU and STRH entered into
that certain Third Amended and Restated Receivables Purchase Agreement, dated as
of May 4, 2009 (as amended, restated or otherwise modified from time to time and
in effect immediately prior to the date hereof, the “Purchase Agreement”).
Each of the parties hereto now desires to amend the Purchase Agreement and to
grant a waiver of certain Amortization Events and Potential Amortization Events
upon the terms and subject to the conditions set forth herein. Capitalized terms
used herein and not otherwise defined herein shall have the respective meanings
set forth for such terms in the Purchase Agreement.
In consideration of the premises, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:
Section 1.Waiver. Subject to Section 3 below, the Seller and the Servicer hereby
request, and the Administrative Agent, the Agents and the Purchasers hereby
agree, as of the date hereof, to waive the occurrence of any breach under the
Purchase Agreement and any Amortization Event described in Section 9.1(a)(ii) or
(b) of the Purchase Agreement existing on the date hereof, in each case, solely
to the extent directly caused by the failure of the Servicer to deliver an
Interim Report to the Administrative Agent and each Agent on each of December
22, 2009, January 22, 2010, February 22, 2010, December 22, 2010, January 22,
2011 and February 22, 2011, as required by Section 8.5(iii) of the Purchase
Agreement (collectively, the “Subject Events”). This Waiver and Amendment shall
be strictly limited to its terms. Consistent with the foregoing, nothing
contained herein shall be deemed to be a waiver or abandonment of (i) any other
event, Amortization Event or Potential Amortization Event (whether presently or
subsequently existing or arising), or (ii) any rights, powers and/or remedies
presently or subsequently available to the Administrative Agent, the Agents or
the Purchasers against the Seller, the Servicer and/or any other Person or
entity under any of the Transaction Documents, applicable law or otherwise,
relating to any matter other than solely with respect to the Subject Events to
the extent described herein, each of which rights, powers or remedies is hereby
specifically and expressly reserved.
Section 2.Amendments to Purchase Agreement. The Purchase Agreement is hereby
amended by deleting the phrase “on the twenty-second day of each of December,
January and February, and” where such phrase appears in clause (iii) of Section
8.5 of the Purchase Agreement.
Section 3.Conditions to Effectiveness of Waiver and Amendment. This Waiver and
Amendment shall become effective upon the satisfaction of the conditions
precedent that:
(a)Waiver and Amendment. Each Agent shall have received, on or before the date
hereof, executed counterparts of this Waiver and Amendment, duly executed by
each of the parties hereto.

 

--------------------------------------------------------------------------------

 

(b)Representations and Warranties. As of the date hereof, both before and after
giving effect to this Waiver and Amendment, all of the representations and
warranties contained in the Purchase Agreement and in each other Transaction
Document shall be true and correct as though made on and as of the date hereof
(and by its execution hereof, each of Seller and EBI shall be deemed to have
represented and warranted such).
(c)No Amortization Event or Potential Amortization Event. As of the date hereof,
both before and after giving effect to this Waiver and Amendment, no
Amortization Event or Potential Amortization Event shall have occurred and be
continuing, except for such events as are expressly waived under Section 1
hereof (and by its execution hereof, each of Seller and EBI shall be deemed to
have represented and warranted such).
Section 4.Miscellaneous.
(a)Effect; Ratification. The amendments set forth herein are effective solely
for the purposes set forth herein and shall be limited precisely as written, and
shall not be deemed to (i) be a consent to, or an acknowledgement of, any
amendment, waiver or modification of any other term or condition of the Purchase
Agreement or any other Transaction Document or of any other instrument or
agreement referred to therein or (ii) prejudice any right or remedy which the
Administrative Agent, any Agent or any Purchaser may now have or may have in the
future under or in connection with the Purchase Agreement, as amended hereby, or
any other instrument or agreement referred to therein. Each reference in the
Purchase Agreement to “this Agreement,” “herein,” “hereof' and words of like
import and each reference in the other Transaction Documents to the “Third
Amended and Restated Receivables Purchase Agreement,” the “Receivables Purchase
Agreement” or the “Purchase Agreement” shall mean the Purchase Agreement, as
amended hereby. This Waiver and Amendment shall be construed in connection with
and as part of the Purchase Agreement and all terms, conditions,
representations, warranties, covenants and agreements set forth in the Purchase
Agreement and each other instrument or agreement referred to therein, except as
herein amended, are hereby ratified and confirmed and shall remain in full force
and effect. The parties hereto hereby acknowledge and agree that (i) this Waiver
and Amendment shall not create any course of dealing or expectation with respect
to any future amendments or waivers and (ii) the parties hereto have no
obligation whatsoever to grant any additional amendments, waivers, extensions or
forbearance with respect to the subject matter hereof or otherwise.
(b)Transaction Documents. This Waiver and Amendment is a Transaction Document
executed pursuant to the Purchase Agreement and shall be construed, administered
and applied in accordance with the terms and provisions thereof.
(c)Costs, Fees and Expenses. Seller agrees to reimburse the Administrative
Agent, each Agent and each Committed Purchaser upon demand for all of the
Administrative Agent's, such Agent's and such Committed Purchaser's reasonable
costs, fees and expenses incurred in connection with the preparation, execution
and delivery of this Waiver and Amendment (including the reasonable fees and
expenses of counsel to the Administrative Agent, such Agent or such Committed
Purchaser).
(d)Counterparts. This Waiver and Amendment may be executed in any number of
counterparts, each such counterpart constituting an original and all of which
when taken together shall constitute one and the same instrument.
(e)Severability. Any provision contained in this Waiver and Amendment which is
held to be inoperative, unenforceable or invalid in any jurisdiction shall, as
to that jurisdiction, be inoperative, unenforceable or invalid without affecting
the remaining provisions of this Waiver and Amendment in that jurisdiction or
the operation, enforceability or validity of such provision in any other
jurisdiction.
(f)GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF
NEW YORK.
(g)CONSENT TO JURISDICTION. EACH SELLER PARTY HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT
SITTING IN THE BOROUGH OF MANHATTAN, NEW YORK, NEW YORK IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AMENDMENT OR ANY DOCUMENT EXECUTED
BY SUCH PERSON PURSUANT TO THIS AMENDMENT, AND EACH SELLER PARTY HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY
BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION
THAT IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM.
NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE ADMINISTRATIVE AGENT, ANY AGENT OR
ANY COMMITTED PURCHASER TO BRING PROCEEDINGS AGAINST ANY SELLER PARTY IN THE
COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY ANY SELLER PARTY
AGAINST THE ADMINISTRATIVE AGENT, ANY AGENT OR ANY COMMITTED PURCHASER OR ANY
AFFILIATE OF THE ADMINISTRATIVE AGENT, ANY AGENT OR ANY COMMITTED PURCHASER
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED
TO, OR CONNECTED WITH THIS AMENDMENT OR ANY DOCUMENT EXECUTED BY SUCH SELLER
PARTY PURSUANT TO THIS AMENDMENT SHALL BE BROUGHT ONLY IN A COURT IN THE BOROUGH
OF MANHATTAN, NEW YORK, NEW YORK.

 

--------------------------------------------------------------------------------

 

[Signature pages to follow]
 
S-6    Energizer -
Waiver and Amendment No. 3 to 3rd A&R RPA
IN WITNESS WHEREOF, the parties hereto have caused this Waiver and Amendment to
be executed and delivered by their respective duly authorized officers as of the
date hereof.
ENERGIZER RECEIVABLES FUNDING
CORPORATION
 
 
By: /s/ William C. Fox    
Name: William C. Fox
Title: Vice President and Treasurer
 
 
ENERGIZER BATTERY, INC.
 
 
By: /s/ William C. Fox    
Name: William C. Fox
Title: Vice President and Treasurer
 
 
ENERGIZER PERSONAL CARE, LLC
 
 
By: /s/ William C. Fox    
Name: William C. Fox
Title: Vice President and Treasurer
 
THREE PILLARS FUNDING LLC
 
 
By: /s/ Doris J. Hearn    
Name: Doris J. Hearn
Title: Vice President
 
GOTHAM FUNDING CORPORATION
 
 
By: /s/ Frank B. Bilotta    
Name:  Frank B. Bilotta
Title:   President
 
 
VICTORY RECEIVABLES CORPORATION
 
 
By: /s/ Frank B. Bilotta    
Name:  Frank B. Bilotta
Title:   President
 
 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,

 

--------------------------------------------------------------------------------

 

as Administrative Agent and as an Agent
 
 
By: /s/ Aditya Reddy    
Name:  Aditya Reddy
Title:   Managing Director
 
 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as a Committed
Purchaser
 
 
By: /s/ Victor Pierzchalski    
Name:  Victor Pierzchalski
Title:   Authorized Signatory
SUNTRUST ROBINSON HUMPHREY, INC.,
as an Agent
 
 
By: /s/ Joseph R. Franke    
Name:  Joseph R. Franke
Title:   Director
    
Consented to and reaffirming its Obligations under (and as defined in) the
Performance Undertaking:
 
ENERGIZER HOLDINGS, INC.
 
 
By: /s/William C. Fox    
Name: William C. Fox
Title: VP, Treasurer
 

 